Exhibit 10.4

Execution Version

TAX MATTERS AGREEMENT

by and among

Cogint, Inc.

and

Red Violet, Inc.

Dated as of September 6, 2017



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of September 6, 2017, is
by and among Cogint, Inc., a Delaware corporation (“Cogint”), and Red Violet,
Inc., a Delaware corporation (“SpinCo”). Each of Cogint and SpinCo is sometimes
referred to herein as a “Party” and, collectively, as the “Parties.”

WHEREAS, Cogint, acting through itself and its direct and indirect Subsidiaries,
currently conducts the Fluent Business and the IDI Business;

WHEREAS, the board of directors of Cogint (“Cogint Board”) has determined that
it is appropriate, desirable and in the best interests of Cogint and its
stockholders to separate the Fluent Business from the IDI Business, and to
divest the IDI Business in the manner contemplated by the Separation Agreement
and the Business Combination Agreement;

WHEREAS, Cogint and SpinCo have entered into the Separation Agreement pursuant
to which (a) the Fluent Business will be separated from the IDI Business,
(b) (i) Cogint will, and will cause its Subsidiaries to, transfer certain
assets, liabilities and subsidiaries of the IDI Business to SpinCo and its
Subsidiaries, and (ii) SpinCo will, and/or will cause one or more of its
Subsidiaries to, transfer certain assets, liabilities, subsidiaries and/or
businesses to Cogint and its Subsidiaries, as a result of which SpinCo will own,
directly and indirectly through its Subsidiaries, the IDI Business and will not
own, directly or indirectly through its Subsidiaries, any of the Fluent Business
(collectively, the “Restructuring”), and (c) Cogint will distribute, on a pro
rata basis, all of the issued and outstanding shares of SpinCo Common Stock
owned by Cogint to the holders of Cogint Common Stock or other derivative
securities of Cogint (the “Distribution”) as described therein;

WHEREAS, the Parties contemplate, among other things, that, pursuant to the
Business Combination Agreement, immediately after the Distribution and at the
Closing, BlueFocus International Limited, a private company limited by shares
registered in Hong Kong (the “Parent”) will purchase from Cogint, and Cogint
will sell to the Parent, the Purchased Shares;

WHEREAS, before the Closing Date, Cogint will declare the Cash Dividend; and

WHEREAS, the Parties wish to provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes;

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 General. As used in this Agreement, the following terms shall have
the following meanings:

“Accounting Firm” has the meaning set forth in Section 7.01.

 

1



--------------------------------------------------------------------------------

“Adjustment” means an adjustment of any item of income, gain, loss, deduction,
credit or any other item affecting Taxes of a taxpayer pursuant to a Final
Determination.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Ancillary Agreement” has the meaning set forth in the Separation Agreement.

“Business Combination Agreement” means the Business Combination Agreement by and
between Cogint and the Parent dated as of the date hereof.

“Carryback” has the meaning set forth in Section 4.02.

“Cash Dividend” has the meaning set forth in the Business Combination Agreement.

“Closing” has the meaning set forth in the Business Combination Agreement.

“Closing Date” has the meaning set forth in the Business Combination Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Cogint” has the meaning set forth in the preamble to this Agreement.

“Cogint Consolidated Return” means the U.S. federal Income Tax Return required
to be filed by Cogint as the Common Parent.

“Cogint Consolidated Taxes” means any U.S. federal Income Taxes attributable to
any Cogint Consolidated Return.

“Cogint Entity” means any Subsidiary of Cogint immediately after the Closing.

“Cogint Group” means, individually or collectively, as the case may be, Cogint
and any Cogint Entity, excluding any member of the SpinCo Group.

“Cogint Taxes” means, without duplication, (a) any Cogint Consolidated Taxes,
(b) any Taxes imposed on SpinCo or any member of the SpinCo Group under Treasury
Regulations Section 1.1502-6 (or any similar provision of other Law) as a result
of SpinCo or any such member being or having been included as part of a Cogint
Consolidated Return (or similar consolidated or combined Tax Return under any
other provision of Law), (c) any Taxes of the Cogint Group and any former
Subsidiary of Cogint (excluding any member of the SpinCo Group) for any
Pre-Closing Period, (d) any Cogint Transaction Taxes, and (e) any Transfer
Taxes, in each case (x) other than SpinCo Taxes and (y) including any Taxes
resulting from an Adjustment.

“Cogint Transaction Taxes” means any Taxes imposed on or by reason of the sale
of the Purchased Shares and/or the payment of the Cash Dividend (including
Transfer Taxes imposed on such transactions).

 

2



--------------------------------------------------------------------------------

“Common Parent” means the “common parent corporation” of an “affiliated group”
(in each case, within the meaning of Section 1504 of the Code) filing a U.S.
federal consolidated Income Tax Return.

“Confidentiality Agreement” has the meaning set forth in the Business
Combination Agreement.

“Contribution” means the contribution, directly or indirectly, by Cogint of all
of the equity interests in IDI Holdings, LLC; Cogint Technologies, LLC; IDI
Verified, LLC; and Interactive Data, LLC and any other assets of the IDI
Business to SpinCo in exchange for all of the SpinCo Common Stock and the
assumption by SpinCo of liabilities related thereto.

“Distribution” has the meaning set forth in the recitals to this Agreement.

“Distribution Date” means the date on which the Distribution is paid.

“Due Date” means (a) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (b) with respect to a payment of Taxes, the date on which
such payment is required to be made to the applicable Taxing Authority to avoid
the incurrence of interest, penalties and/or additions to Tax.

“Employee Matters Agreement” means the Employee Matters Agreement by and between
the Parties dated as of the date hereof.

“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include (a) any action described in or contemplated
by the Separation Agreement, the Business Combination Agreement or any Ancillary
Agreement, (b) any action that is undertaken pursuant to the Restructuring or
the Distribution, or (c) any compensatory payment or compensatory transfer in
respect of services made as a result of, or in connection with, the
Restructuring, the Distribution, or the purchase of the Purchased Shares by the
Parent (which shall be treated as paid immediately before the Distribution on
the Distribution Date).

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (a) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed to a court other than the Supreme Court of the United States, (b) a
final settlement with the IRS, a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the Laws of other jurisdictions, which resolves the entire Tax liability
for any taxable period, (c) any allowance of a refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such refund or credit may be recovered by the jurisdiction imposing the Tax, or
(d) any other final resolution, including by reason of the expiration of the
applicable statute of limitations or the execution of a pre-filing agreement
with the IRS or other Taxing Authority.

“Fluent Business” has the meaning set forth in the Separation Agreement.

“Group” of which a Person is a member means (i) the Cogint Group if the Person
is a member of the Cogint Group, and (ii) the SpinCo Group if the Person is a
member of the SpinCo Group.

 

3



--------------------------------------------------------------------------------

“IDI Business” has the meaning set forth in the Separation Agreement.

“Income Tax Return” means any Tax Return on which Income Taxes are reflected or
reported.

“Income Taxes” means any net income, net receipts, net profits, excess net
profits or similar Taxes based upon, measured by, or calculated with respect to
net income.

“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article III.

“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article III.

“Information” has the meaning set forth in Section 6.01(a).

“IRS” means the U.S. Internal Revenue Service.

“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).

“Mixed Business Income Tax Return” means any Mixed Business Tax Return on which
Income Taxes are reflected or reported.

“Mixed Business Tax Return” means any Tax Return (other than a Cogint
Consolidated Return), including any consolidated, combined or unitary Tax
Return, that reflects or reports Taxes that relate to at least one asset or
activity that is part of the Fluent Business, on the one hand, and at least one
asset or activity that is part of the IDI Business, on the other hand.

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal operations of such Person.

“Parent” has the meaning set forth in the recitals to this Agreement.

“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

“Past Practice” means past practices, accounting methods, elections and
conventions.

“Person” has the meaning set forth in the Separation Agreement.

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Distribution Date, including for the avoidance of doubt, the portion
of any Straddle Period beginning on the day after the Distribution Date.

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Distribution Date, including for the avoidance of doubt, the portion
of any Straddle Period ending at the end of the day on the Distribution Date.

 

4



--------------------------------------------------------------------------------

“Preparing Party” has the meaning set forth in Section 2.04(a)(ii).

“Privilege” means any privilege that may be asserted under applicable Law,
including any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

“Purchased Shares” has the meaning set forth in the Business Combination
Agreement.

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund.

“Restructuring” has the meaning set forth in the recitals to this Agreement.

“Reviewing Party” has the meaning set forth in Section 2.04(a)(ii).

“Separation Agreement” means the Separation and Distribution Agreement by and
between Cogint and SpinCo dated as of the date hereof.

“Single Business Return” means any Tax Return including any consolidated,
combined or unitary Tax Return, that reflects or reports Tax Items relating only
to the Fluent Business, on the one hand, or the IDI Business, on the other (but
not both).

“Single Business Return Preparing Party” has the meaning set forth in
Section 2.04(b).

“Single Business Return Reviewing Party” has the meaning set forth in
Section 2.04(b).

“SpinCo” has the meaning set forth in the preamble to this Agreement.

“SpinCo Common Stock” has the meaning set forth in the Separation Agreement.

“SpinCo Entity” means any Subsidiary of SpinCo immediately after the Closing.

“SpinCo Group” means, individually or collectively, as the case may be, SpinCo
and any SpinCo Entity.

“SpinCo Taxes” means, without duplication, (a) any Taxes of (i) Cogint or any
Subsidiary or former Subsidiary of Cogint attributable to assets or activities
of the IDI Business, as determined pursuant to Section 2.09 or (ii) SpinCo or
any Subsidiary of SpinCo, (b) any Taxes attributable to an Extraordinary
Transaction occurring after the Closing on the Closing Date by SpinCo or a
SpinCo Entity and (c) any SpinCo Transaction Taxes, in each case including any
Taxes resulting from an Adjustment.

 

5



--------------------------------------------------------------------------------

“SpinCo Transaction Taxes” means (i) any Taxes imposed on or by reason of the
Restructuring, the Contribution or the Distribution (including as a result of a
Section 336(e) Election described in Section 4.05 and including Transfer Taxes
imposed on such transactions) and (ii) any Taxes payable by reason of the
distribution of cash or other property from SpinCo to Cogint. For the avoidance
of doubt, SpinCo Transaction Taxes include, without limitation, Taxes payable by
reason of deferred intercompany transactions or excess loss accounts triggered
by the Contribution or the Distribution. Notwithstanding anything to the
contrary, the determination of SpinCo Transaction Taxes shall take into account
all Tax deductions and other Tax attributes of the Cogint Group and/or the
SpinCo Group (determined as if the Cogint Group and SpinCo Group closed their
books and tax years at the end of the day on the Distribution Date) available to
offset taxable income or Taxes from the transactions described in (i) and (ii)
of the first sentence of this definition of “SpinCo Transaction Taxes” to the
extent permitted by applicable law.

“Straddle Period” means any taxable period that begins on or before and ends
after the Distribution Date.

“Subsidiary” means, with respect to any Person (a) a corporation more than fifty
percent (50%) of the voting or capital stock of which is owned, directly or
indirectly, by such Person or (b) a limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or other entity in which such Person, directly or indirectly, owns
more than fifty percent (50%) of the equity economic interests thereof or for
which such Person, directly or indirectly, has the power to elect or direct the
election of more than fifty percent (50%) of the members of the governing body
or which such Person otherwise has control (e.g., as the managing partner or
managing member of a partnership or limited liability company, as the case may
be).

“Tax” means (a) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including net income, gross income, gross receipts,
excise, real property, personal property, sales, use, service, service use,
license, lease, capital stock, transfer, recording, franchise, business
organization, occupation, premium, environmental, windfall profits, profits,
customs, duties, payroll, wage, withholding, social security, employment,
unemployment, insurance, severance, workers compensation, excise, stamp,
alternative minimum, estimated, value added, ad valorem, hospitality,
accommodations, transient accommodations, unclaimed property, escheat and other
taxes, charges, fees, duties, levies, imposts, or other similar assessments,
(b) any interest, penalties or additions attributable thereto and (c) all
liabilities in respect of any items described in clauses (a) or (b) payable by
reason of assumption, transferee or successor liability, operation of Law or
Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor thereof
or any analogous or similar provision under Law).

“Tax Attributes” means net operating losses, capital losses, tax credit
carryovers, earnings and profits, foreign tax credit carryovers, overall foreign
losses, previously taxed income, tax bases, separate limitation losses and any
other losses, deductions, credits or other comparable items that could affect a
Tax liability for a past or future taxable period.

 

6



--------------------------------------------------------------------------------

“Tax Benefit” means any refund, credit, or other reduction in Tax payments
otherwise required to be made to a Taxing Authority, including for the avoidance
of doubt, any actual Tax savings if, as and when realized arising from a step-up
in Tax basis or an increase in a Tax Attribute.

“Tax Cost” means any increase in Tax payments otherwise required to be made to a
Taxing Authority (or any reduction in any refund otherwise receivable from any
Taxing Authority).

“Tax Group” means the members of a consolidated, combined, unitary or other tax
group (determined under applicable U.S., State or foreign Income Tax law) which
includes Cogint or SpinCo, as the context requires, but for the avoidance of
doubt, (i) Cogint’s Tax Group does not include any members of the SpinCo Group
and (ii) SpinCo’s Tax Group does not include any members of the Cogint Group.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases or decreases Taxes paid or payable.

“Tax Matter” has the meaning set forth in Section 6.01(a).

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Restructuring, the Contribution, the Distribution, the sale of
the Purchased Shares, or the payment of the Cash Dividend.

“Treasury Regulations” means the final and temporary (but not proposed) Income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

“U.S.” means the United States of America.

 

7



--------------------------------------------------------------------------------

TERMS DEFINED IN THIS AGREEMENT

 

Accounting Firm

     7.01  

Agreement

     Preamble  

Carryback

     4.02  

Cogint Board

     Recitals  

Distribution

     Recitals  

Information

     6.01(a)  

Parent

     Recitals  

Preparing Party

     2.04(a)(ii)  

Restructuring

     Recitals  

Retention Period

     6.02  

Reviewing Party

     2.04(a)(ii)  

Section 336(e) Allocation Statement

     4.05  

Section 336(e) Election

     4.05  

Single Business Return Preparing Party

     2.04(b)  

Single Business Return Reviewing Party

     2.04(b)  

SpinCo

     Preamble  

Tax Matter

     6.01(a)  

Section 1.02 Additional Definitions. Capitalized terms not defined in this
Agreement shall have the meaning ascribed to them in the Business Combination
Agreement or Separation Agreement, as applicable.

ARTICLE II

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE ON TAX RETURNS

Section 2.01 Cogint Consolidated Returns.

(a) Cogint Consolidated Returns. Cogint shall prepare and file all Cogint
Consolidated Returns for a Pre-Closing Period or a Straddle Period, and shall
pay all Taxes shown to be due and payable on such Tax Returns; provided that
SpinCo shall reimburse Cogint for any such Taxes that are SpinCo Taxes.

(b) Extraordinary Transactions. Notwithstanding anything to the contrary in this
Agreement, for all Tax purposes, the Parties shall report any Extraordinary
Transactions that are caused or permitted by SpinCo or any SpinCo Entity on the
Distribution Date after the Closing as occurring on the day after the
Distribution Date pursuant to Treasury Regulation Section 1.1502-76(b)(1)(ii)(B)
or any similar or analogous provision of state, local or foreign Law.

Section 2.02 Mixed Business Tax Returns.

(a) Subject to Section 2.02(b), Cogint shall prepare (or cause a Cogint Entity
to prepare) and Cogint, a Cogint Entity or SpinCo shall file (or cause to be
filed) any Mixed Business Tax Returns for a Pre-Closing Period or a Straddle
Period and shall pay, or cause such Cogint Entity to pay, all Taxes shown to be
due and payable on such Tax Returns; provided that SpinCo shall reimburse Cogint
for any such Taxes that are SpinCo Taxes.

 

8



--------------------------------------------------------------------------------

(b) SpinCo shall prepare and file (or cause a SpinCo Entity to prepare and file)
any Mixed Business Tax Returns for a Pre-Closing Period or a Straddle Period
required to be filed by SpinCo or a SpinCo Entity after the Distribution Date,
and SpinCo shall pay, or cause such SpinCo Entity to pay, all Taxes shown to be
due and payable on such Tax Returns; provided that Cogint shall reimburse SpinCo
for any such Taxes that are Cogint Taxes.

Section 2.03 Single Business Returns.

(a) Cogint shall prepare and file (or cause a Cogint Entity to prepare and file)
any Single Business Returns for a Pre-Closing Period or a Straddle Period
required to be filed by Cogint or a Cogint Entity and shall pay, or cause such
Cogint Entity to pay, all Taxes shown to be due and payable on such Tax Returns;
provided that SpinCo shall reimburse Cogint for any such Taxes that are SpinCo
Taxes.

(b) SpinCo shall prepare and file (or cause a SpinCo Entity to prepare and file)
any Single Business Returns for a Pre-Closing Period or a Straddle Period
required to be filed by SpinCo or a SpinCo Entity and shall pay, or cause such
SpinCo Entity to pay, all Taxes shown to be due and payable on such Tax Returns;
provided that Cogint shall reimburse SpinCo for any such Taxes that are Cogint
Taxes.

Section 2.04 Tax Return Procedures.

(a) Procedures relating to Tax Returns other than Single Business Returns.

(i) Cogint Consolidated Returns. With respect to all Cogint Consolidated Returns
for the taxable year which includes the Distribution Date and/or the purchase of
the Purchased Shares pursuant to the Business Combination Agreement, Cogint
shall use the closing of the books method under (A) Treasury Regulation
Section 1.1502-76 (including adopting the “end of the day rule” described
therein) and (B) Section 382 of the Code and any applicable Treasury Regulations
promulgated thereunder. To the extent that the positions taken on any Cogint
Consolidated Tax Return would reasonably be expected to materially adversely
affect the Tax position of SpinCo or a SpinCo Entity for any period after the
Distribution Date, Cogint shall prepare the portions of such Tax Return that
relates to the IDI Business in a manner that is consistent with Past Practice
unless otherwise required by applicable Law or agreed to in writing by the
Parties, and shall provide a draft of such portion of such Tax Return to SpinCo
for its review and comment at least thirty (30) days prior to the Due Date for
such Tax Return, provided, however, that nothing herein shall prevent Cogint
from timely filing any such Tax Return. In the event that Past Practice is not
applicable to a particular item or matter, Cogint shall determine the reporting
of such item or matter in good faith. The Parties shall negotiate in good faith
to resolve all disputed issues. Any disputes that the Parties are unable to
resolve shall be resolved by the Accounting Firm pursuant to Section 7.01. In
the event that any dispute is not resolved (whether pursuant to good faith

 

9



--------------------------------------------------------------------------------

negotiations among the Parties or by the Accounting Firm) prior to the Due Date
for the filing of any such Tax Return, such Tax Return shall be timely filed by
Cogint and Cogint agrees to amend such Tax Return as necessary to reflect the
resolution of such dispute in a manner consistent with such resolution.

(ii) Mixed Business Tax Returns. To the extent that the positions taken on any
Mixed Business Tax Return would reasonably be expected to materially adversely
affect the Tax position of the party other than the party that is required to
prepare and file any such Tax Return pursuant to Section 2.02 (the “Reviewing
Party”) in any Post-Closing Period, the party required to prepare and file such
Tax Return (the “Preparing Party”) shall prepare the portions of such Tax Return
that relates to the business of the Reviewing Party (the IDI Business or the
Fluent Business, as the case may be) in a manner that is consistent with Past
Practice unless otherwise required by applicable Law or agreed to in writing by
the Parties, and shall provide a draft of such portion of such Tax Return to the
Reviewing Party for its review and comment at least thirty (30) days prior to
the Due Date for such Tax Return, provided, however, that nothing herein shall
prevent the Preparing Party from timely filing any such Tax Return. In the event
that Past Practice is not applicable to a particular item or matter, the
Preparing Party shall determine the reporting of such item or matter in good
faith. The Parties shall negotiate in good faith to resolve all disputed issues.
Any disputes that the Parties are unable to resolve shall be resolved by the
Accounting Firm pursuant to Section 7.01. In the event that any dispute is not
resolved (whether pursuant to good faith negotiations among the Parties or by
the Accounting Firm) prior to the Due Date for the filing of any such Tax
Return, such Tax Return shall be timely filed by the Preparing Party and the
Parties agree to amend such Tax Return as necessary to reflect the resolution of
such dispute in a manner consistent with such resolution.

(b) Procedures relating to Single Business Returns. The Party that is required
to prepare and file any Single Business Return pursuant to Section 2.03 (the
“Single Business Return Preparing Party”) which reflects Taxes which are
reimbursable by the other Party (the “Single Business Return Reviewing Party”),
in whole or in part, shall (x) unless otherwise required by Law or agreed to in
writing by the Single Business Return Reviewing Party, prepare such Tax Return
in a manner consistent with Past Practice to the extent such items affect the
Taxes for which the Single Business Return Reviewing Party is responsible
pursuant to this Agreement, and (y) submit to the Single Business Return
Reviewing Party a draft of any such Tax Return (or to the extent practicable the
portion of such Tax Return that relates to Taxes for which the Single Business
Return Reviewing Party is responsible pursuant to this Agreement) along with a
statement setting forth the calculation of the Tax shown due and payable on such
Tax Return reimbursable by the Single Business Return Reviewing Party under
Section 2.03 at least thirty (30) days prior to the Due Date for such Tax Return
provided, however, that nothing herein shall prevent the Single Business Return
Preparing Party from timely filing any such Single Business Return. The Parties
shall negotiate in good faith to resolve all disputed issues. Any disputes that
the Parties are unable to resolve shall be resolved by the Accounting Firm
pursuant to Section 7.01. In the event that any dispute is not resolved (whether
pursuant to good faith negotiations among the Parties or by the Accounting Firm)
prior to the Due Date for the

 

10



--------------------------------------------------------------------------------

filing of any Single Business Return, such Single Business Return shall be
timely filed by the Single Business Return Preparing Party and the Parties agree
to amend such Single Business Return as necessary to reflect the resolution of
such dispute in a manner consistent with such resolution.

Section 2.05 Amended Returns. Except as provided in Section 2.04 to reflect the
resolution of any dispute by the Accounting Firm pursuant to Section 7.01,
(a) except with the prior written consent of Cogint (such consent not to be
unreasonably withheld, delayed or conditioned), SpinCo shall not, and shall not
permit any SpinCo Entity to, amend any Tax Return of SpinCo or any SpinCo Entity
for any Pre-Closing Period or Straddle Period to the extent such amendment could
reasonably be expected to result in an indemnification obligation on the part of
Cogint pursuant to Article III or otherwise increase the Taxes of any member of
the Cogint Group and (b) except with the prior written consent of SpinCo (such
consent not to be unreasonably withheld, delayed or conditioned), Cogint shall
not, and shall not permit any Cogint Entity to, amend any Tax Return for any
Pre-Closing Period or Straddle Period to the extent such amendment could
reasonably be expected to result in an indemnification obligation on the part of
SpinCo pursuant to Article III or otherwise increase the Taxes of any member of
the Spinco Group.

Section 2.06 Straddle Period Tax Allocation. Cogint and SpinCo shall take all
actions necessary or appropriate to close the taxable year of SpinCo and each
SpinCo Entity for all Tax purposes as of the close of the Distribution Date to
the extent permissible or required under applicable Law. If applicable Law does
not require or permit SpinCo or a SpinCo Entity, as the case may be, to close
its taxable year on the Distribution Date, then the allocation of income or
deductions required to determine any Taxes or other amounts attributable to the
portion of the Straddle Period ending on, or beginning after, the Distribution
Date shall be made by means of a closing of the books and records of SpinCo or
such SpinCo Entity as of the close of the Distribution Date; provided that
exemptions, allowances or deductions that are calculated on an annual or
periodic basis shall be allocated between such portions in proportion to the
number of days in each such portion; provided, further, that real property and
other property or similar periodic Taxes shall be apportioned on a per diem
basis.

Section 2.07 Timing of Payments. All Taxes required to be paid or caused to be
paid pursuant to this Article II by either Cogint or a Cogint Entity or SpinCo
or a SpinCo Entity, as the case may be, to an applicable Taxing Authority or
reimbursed by Cogint or SpinCo to the other Party pursuant to this Agreement,
shall, in the case of a payment to a Taxing Authority, be paid on or before the
Due Date for the payment of such Taxes and, in the case of a reimbursement to
the other Party, be paid at least two (2) business days before the Due Date for
the payment of such Taxes by the other Party; provided that the Party seeking
reimbursement shall furnish such other Party reasonably satisfactory
documentation setting forth the basis for, and calculation of, the amount of
such reimbursement obligation at least twenty (20) days before such Due Date.

Section 2.08 Expenses. Except as provided in Section 7.01 in respect of the
expenses relating to the Accounting Firm, each Party shall bear its own expenses
incurred in connection with this Article II.

 

11



--------------------------------------------------------------------------------

Section 2.09 Apportionment of SpinCo Taxes. For all purposes of this Agreement,
but subject to Section 4.03, Cogint and SpinCo shall jointly determine in good
faith which Tax Items are properly attributable to assets or activities of the
IDI Business (and in the case of a Tax Item that is properly attributable to
both the IDI Business and the Fluent Business, the allocation of such Tax Item
between the IDI Business and the Fluent Business) in a manner consistent with
the Past Practices of the Parties and the provisions of this Agreement and any
disputes shall be resolved by the Accounting Firm in accordance with
Section 7.01.

Section 2.10 Distribution Tax Reporting. The Parties shall cause the
Distribution to be reported to holders of Cogint Common Stock on IRS Form
1099-DIV. The Parties shall not take any position on any U.S. federal or state
income tax return or take any other U.S. tax reporting position that is
inconsistent with the treatment of the Distribution as a distribution to which
Section 301 of the Code applies, except as otherwise required by applicable Law.

ARTICLE III

INDEMNIFICATION

Section 3.01 Indemnification by Cogint. Subject to Section 3.03, Cogint shall
pay, and shall indemnify and hold the SpinCo Group harmless from and against,
without duplication, (a) all Cogint Taxes, (b) all Taxes incurred by SpinCo or
any SpinCo Entity arising out of, attributable to, or resulting from the breach
by Cogint of any of its covenants hereunder, and (c) any out-of-pocket costs and
expenses related to the foregoing (including reasonable attorneys’ fees and
expenses).

Section 3.02 Indemnification by SpinCo. Subject to Section 3.03, SpinCo shall
pay, and shall indemnify and hold the Cogint Group harmless from and against,
without duplication, (a) all SpinCo Taxes, (b) all Taxes incurred by Cogint or
any Cogint Entity arising out of, attributable to, or resulting from the breach
by SpinCo of any of its covenants hereunder, and (c) any out-of-pocket costs and
expenses related to the foregoing (including reasonable attorneys’ fees and
expenses).

Section 3.03 Characterization of and Adjustments to Payments.

(a) For all Tax purposes, Cogint and SpinCo shall treat any payment by Cogint to
a member of the Spinco Group or by Spinco to a member of the Cogint Group
required by this Agreement (other than payments with respect to interest
accruing after the Distribution Date) as either a contribution by Cogint to
SpinCo or a distribution by SpinCo to Cogint, as the case may be, occurring
immediately prior to the Distribution.

(b) Notwithstanding the foregoing, the amount that any Indemnifying Party is or
may be required to provide indemnification to or on behalf of any Indemnified
Party pursuant to Article III of this Agreement shall be (i) decreased to take
into account any Tax Benefit to the Indemnified Party (or any of its affiliates)
arising from the incurrence or payment of the relevant indemnified item and
actually realized in or prior to the taxable year succeeding the taxable year in
which the indemnified item is incurred (which Tax Benefit would not have arisen
or been allowable but for such indemnified item), and (ii) increased to take
into account any actual Tax Cost of the Indemnified Party (or any of its
affiliates) arising from the receipt of the relevant indemnity payment.

 

12



--------------------------------------------------------------------------------

Section 3.04 Timing of Indemnification Payments. Indemnification payments in
respect of any liabilities for which an Indemnified Party is entitled to
indemnification pursuant to this Article III shall be paid by the Indemnifying
Party to the Indemnified Party within ten (10) days after written notification
thereof by the Indemnified Party, including reasonably satisfactory
documentation setting forth the basis for, and calculation of, the amount of
such indemnification payment, or within ten (10) days after resolution pursuant
to Section 7.01.

Section 3.05 Indemnification Payments under Ancillary Agreements. To the extent
that an indemnification payment is made under any Ancillary Agreement, such
indemnification payment shall be decreased to take into account the Tax Benefit
actually realized (whether directly or indirectly) by the indemnified party and
increased to take into account any Tax Cost actually incurred (whether directly
or indirectly) by the indemnified party under principles analogous to the
principles described in Section 3.03 hereof.

ARTICLE IV

REFUNDS, CARRYBACKS, TIMING DIFFERENCE AND TAX ATTRIBUTES

Section 4.01 Refunds and Credits.

(a) Except as provided in Section 4.02, Cogint shall be entitled to all Refunds
of Taxes for which Cogint is responsible pursuant to Article III, and SpinCo
shall be entitled to all Refunds of Taxes for which SpinCo is responsible
pursuant to Article III. For the avoidance of doubt, to the extent that a
particular Refund of Taxes may be allocable to a Straddle Period with respect to
which the Parties may share responsibility pursuant to Article III, the portion
of such Refund to which each Party will be entitled shall be determined by
comparing the amount of payments made by a Party (or any of member of such
Party’s Group) to a Taxing Authority or to the other Party (and reduced by the
amount of payments received from the other Party) pursuant to Articles II and
III hereof with the Tax liability of such Party as determined under
Section 2.06, taking into account the facts as utilized for purposes of claiming
such Refund. If a Party (or any member of its Tax Group) receives a Refund to
which the other Party is entitled pursuant to this Agreement, such Party shall
pay the amount to which such other Party is entitled (net of any Taxes imposed
with respect to such refund and any other reasonable out-of-pocket costs
incurred by such Party) within ten (10) days after the receipt of the Refund.

(b) Notwithstanding Section 4.01(a), to the extent that a Party (or any member
of its Tax Group) applies or causes to be applied an overpayment of Taxes as a
credit toward or a reduction in Taxes otherwise payable (or a Taxing Authority
requires such application in lieu of a Refund) and such overpayment of Taxes, if
received as a Refund, would have been payable by such Party to the other Party
pursuant to this Section 4.01, such Party shall pay such amount to the other
Party no later than ten (10) days following the date on which the overpayment is
reflected on a filed Tax Return.

 

13



--------------------------------------------------------------------------------

(c) To the extent that the amount of any Refund under this Section 4.01 is later
reduced by a Taxing Authority or in a Tax Proceeding, such reduction shall be
allocated to the Party to which such Refund was allocated pursuant to this
Section 4.01 and an appropriate adjusting payment shall be made.

Section 4.02 Carrybacks. Except to the extent otherwise consented to by Cogint
or prohibited by applicable Law, SpinCo (or the appropriate member of its Tax
Group) shall elect to relinquish, waive or otherwise forgo the carryback of any
loss, credit or other Tax Attribute from any Post-Closing Period to any
Pre-Closing Period or Straddle Period with respect to members of the SpinCo
Group (a “Carryback”). In the event that SpinCo (or the appropriate member of
its Tax Group) is prohibited by applicable Law to relinquish, waive or otherwise
forgo a Carryback (or Cogint consents to a Carryback), Cogint shall cooperate
with SpinCo, at SpinCo’s expense, in seeking from the appropriate Taxing
Authority such Refund as reasonably would result from such Carryback, to the
extent that such Refund is directly attributable to such Carryback, and shall
pay over to SpinCo the amount of such Refund, net of any Taxes imposed on the
receipt of such Refund and any other reasonable out-of-pocket costs, within ten
(10) days after such Refund is received.

Section 4.03 Tax Attributes.

(a) As soon as reasonably practicable after the Closing, Cogint shall reasonably
determine in good faith the allocation of Tax Attributes, as well as any
limitations on the use thereof, arising in a Pre-Closing Period to the Cogint
Group and the SpinCo Group in accordance with the Code and Treasury Regulations
including Treasury Regulations Sections 1.1502-9T(c), 1.1502-21, 1.1502-21T,
1.1502-22, 1.1502-79 and, if applicable, 1.1502-79A, and 1.1502-95 (and any
applicable state, local and foreign Tax Laws). Subject to the preceding
sentence, Cogint shall be entitled to make any determination as to (A) basis,
and (B) valuation, and shall make such determinations reasonably and in good
faith and consistent with Past Practice, where applicable. Cogint shall consult
in good faith with SpinCo regarding such allocation of Tax Attributes and
determinations as to basis and valuation, and shall consider in good faith any
comments received in writing from SpinCo regarding such allocation and
determinations. Cogint and SpinCo hereby agree to compute all Taxes for
Post-Closing Periods consistently with the determination of the allocation of
Tax Attributes pursuant to this Section 4.03(a) unless otherwise required by a
Final Determination.

(b) To the extent that the amount of any Tax Attribute is later reduced or
increased by a Taxing Authority or Tax Proceeding, such reduction or increase
shall be allocated to the Party to which such Tax Attribute was allocated
pursuant to Section 4.03(a).

Section 4.04 Timing Differences. If pursuant to a Final Determination an
Adjustment (i) increases the amount of liability for any Taxes for which a
member of the Cogint Group is responsible hereunder and a Tax Benefit is made
allowable to SpinCo or a member of its Tax Group for any Tax period after the
Closing, which Tax Benefit would not have arisen or been allowable but for such
Adjustment, and which Tax Benefit reduces Taxes in respect of a Tax period for
which SpinCo or a member of its Tax Group is liable (and for which no member of
the Cogint Group is liable) or (ii) increases the amount of liability for any
Taxes for which a member of the SpinCo Group is responsible hereunder and a Tax
Benefit is made allowable to Cogint or a

 

14



--------------------------------------------------------------------------------

member of its Tax Group for any Tax period prior to the Closing, which Tax
Benefit would not have arisen or been allowable but for such Adjustment, and
which Tax Benefit reduces Taxes in respect of a Tax period which Cogint or a
member of its Tax Group is liable (and for which no member of the SpinCo Group
is liable), then SpinCo or Cogint, as the case may be, shall make a payment to
either Cogint or SpinCo, as appropriate, within thirty (30) days of the date
that such paying Party (or any of its Tax Group members) actually receives such
Tax Benefit (determined by comparing its (and its Tax Group members’) Tax
liability with and without the Tax consequences of the Adjustment), which
payment shall not exceed the increase in the amount of liability for any Taxes
resulting from such Adjustment, for which a member of the Cogint Group or SpinCo
Group, as the case may be, is responsible hereunder.

Section 4.05 Section 336(e) Election. Pursuant to Treasury Regulation Sections
1.336-2(h)(1), if requested by SpinCo in its sole discretion, Cogint shall make
a timely election under Section 336(e) of the Code and the Treasury Regulations
issued thereunder for SpinCo and any other SpinCo Entity for which SpinCo
determines the election shall be made with respect to the Distribution (a
“Section 336(e) Election”). If so elected by SpinCo, Cogint and SpinCo shall
cooperate in making the Section 336(e) Election, including filing any
statements, amending any Tax Returns or taking such other action reasonably
necessary to carry out the Section 336(e) Election. For the avoidance of doubt,
this Agreement is intended to constitute a written, binding agreement by Cogint
and SpinCo to make such Section 336(e) Election within the meaning of Treasury
Regulation Section 1.336-2(h)(1)(i) if SpinCo determines that such election
shall be made. In such event, within thirty (30) days after the Distribution
Date, SpinCo shall provide Cogint with a proposed determination of the
“Aggregate Deemed Asset Disposition Price” and the “Adjusted Grossed-Up Basis”
(each as defined under applicable Treasury Regulations) and the allocation of
such Aggregate Deemed Asset Disposition Price and Adjusted Grossed-Up Basis
among the disposition date assets of SpinCo and its subsidiaries, each in
accordance with the applicable provisions of Section 336(e) of the Code and
applicable Treasury Regulations (the “Section 336(e) Allocation Statement”).
Within thirty (30) days after Cogint’s receipt of the Section 336(e) Allocation
Statement, Cogint may provide comments to SpinCo to the Section 336(e)
Allocation Statement and SpinCo shall consider such comments in good faith;
provided, however, that SpinCo may not reject any such Cogint comment if such
rejection would materially adversely affect Cogint without Cogint’s consent,
which consent may not be unreasonably withheld, delayed or conditioned (taking
into account the rights and obligations under this Agreement); provided,
however, that if SpinCo may not reject any such comment pursuant to this
sentence then the Parties shall work together in good faith and any remaining
disagreement with respect to such comment shall be resolved pursuant to
Section 7.01. If SpinCo determines that the Section 336(e) Election shall be
made, no member of the Cogint Group or the SpinCo Group shall take any position
inconsistent with the Section 336(e) Election including the Section 336(e)
Allocation Statement except as may be required by a Final Determination.

Section 4.06 Tax Benefit Determinations. Notwithstanding anything herein to the
contrary, if and to the extent a Party owns, directly or indirectly, less than
100% of the equity of any entity and as a result of such less-than-100%
ownership interest in the entity such entity is not a member of the Party’s Tax
Group, then the amount of the Tax Benefit payment under Article IV shall be
appropriately adjusted to take into account the percentage ownership (based on
value) of any such entity, and shall be determined and due and owing even if
such entity is not a member of the Tax Group of a Party.

 

15



--------------------------------------------------------------------------------

Section 4.07 Supporting Documentation. If a Party seeks any payment from the
other Party pursuant to Article IV, the requesting Party shall furnish such
other Party reasonably satisfactory documentation setting forth the basis for,
and the calculation of, the amount of such payment obligation. If such other
Party disagrees with the determination of the amount of the payment obligation
set forth therein, any disputes shall be resolved by the Accounting Firm in
accordance with Section 7.01

ARTICLE V

TAX PROCEEDINGS

Section 5.01 Notification of Tax Proceedings. Within ten (10) days after an
Indemnified Party becomes aware of the commencement of a Tax Proceeding that may
give rise to Taxes for which an Indemnifying Party is responsible pursuant to
Article III, such Indemnified Party shall notify the Indemnifying Party of such
Tax Proceeding, and thereafter shall promptly forward or make available to the
Indemnifying Party copies of notices and communications relating to such Tax
Proceeding. The failure of the Indemnified Party to notify the Indemnifying
Party of the commencement of any such Tax Proceeding within such ten (10) day
period or promptly forward any further notices or communications shall not
relieve the Indemnifying Party of any obligation which it may have to the
Indemnified Party under this Agreement except to the extent that the
Indemnifying Party is prejudiced by such failure.

Section 5.02 Tax Proceeding Procedures Generally.

(a) Tax Proceedings relating to Cogint Consolidated Returns. Cogint shall be
entitled to contest, compromise, control and settle any adjustment or deficiency
proposed, asserted or assessed pursuant to any Tax Proceeding with respect to
any Cogint Consolidated Return; provided that to the extent such Tax Proceeding
could reasonably be expected to adversely affect the amount of Taxes for which
SpinCo is responsible pursuant to Article III less the amount payable to SpinCo
pursuant to Section 4.04, Cogint shall (i) defend such Tax Proceeding diligently
and in good faith and (ii) shall keep SpinCo informed in a timely manner of all
actions proposed to be taken by Cogint with respect to such Tax Proceeding (or
to the extent practicable the portion of such Tax Proceeding that relates to
Taxes for which SpinCo is responsible pursuant to Article III), (C) shall permit
SpinCo to participate (at SpinCo’s sole expense) in all proceedings with respect
to such tax Proceeding (or to the extent practicable the portion of such Tax
Proceeding that relates to Taxes for which SpinCo is responsible pursuant to
Article III), and (D) shall not settle any such Tax Proceeding without the prior
written consent of SpinCo, which shall not be unreasonably withheld, conditioned
or delayed.

(b) Tax Proceedings relating to Other Returns. The Preparing Party (in the case
of a Mixed Business Tax Return) or the Single Business Return Preparing Party
(in the case of a Single Business Return) shall be entitled to contest,
compromise, control and settle any adjustment or deficiency proposed, asserted
or assessed pursuant to any Tax Proceeding with respect to any Mixed Business
Tax Return or Single Business Return; provided that to the extent such Tax
Proceeding could reasonably be expected to adversely affect the amount of Taxes
for which the Reviewing Party or Single Business Return Reviewing Party (as
applicable) is

 

16



--------------------------------------------------------------------------------

responsible pursuant to Article III, the controlling party shall (A) defend such
Tax Proceeding diligently and in good faith, (B) shall keep the non-controlling
party informed in a timely manner of all actions proposed to be taken by the
controlling party with respect to such Tax Proceeding (or to the extent
practicable the portion of such Tax Proceeding that relates to Taxes for which
the non-controlling party is responsible pursuant to Article III), (C) shall
permit the non-controlling party to participate (at the non-controlling party’s
sole expense) in all proceedings with respect to such Tax Proceeding (or to the
extent practicable the portion of such Tax Proceeding that relates to Taxes for
which the non-controlling party is responsible pursuant to Article III), and
(D) shall not settle any such Tax Proceeding without the prior written consent
of the non-controlling party, which shall not be unreasonably withheld,
conditioned or delayed.

ARTICLE VI

COOPERATION

Section 6.01 General Cooperation.

(a) The Parties shall each cooperate fully (and each shall cause its respective
Subsidiaries to cooperate fully) with all reasonable requests in writing from
another Party hereto, or from an agent, representative or advisor to such Party,
in connection with the preparation and filing of Tax Returns, claims for
Refunds, Tax Proceedings, and calculations of amounts required to be paid
pursuant to this Agreement, in each case, related or attributable to or arising
in connection with Taxes of either of the Parties or their respective
Subsidiaries covered by this Agreement and in connection with any financial
reporting matter relating to Taxes (a “Tax Matter”). Such cooperation shall
include the provision of any information reasonably necessary or helpful in
connection with a Tax Matter (“Information”) and shall include, without
limitation:

(i) the provision of any Tax Returns, other than any Cogint Consolidated Return,
of the Parties and their respective Subsidiaries, books, records (including
information regarding ownership and Tax basis of property), documentation and
other information relating to such Tax Returns, including accompanying
schedules, related work papers, and documents relating to rulings or other
determinations by Taxing Authorities (or, in the case of any Mixed Business
Income Tax Return, to the extent practicable, the portion of such Tax Return
that relates to Taxes for which SpinCo is responsible pursuant to this
Agreement);

(ii) the execution of any document (including any power of attorney) in
connection with any Tax Proceedings of either of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Refund claim of the Parties or
any of their respective Subsidiaries;

(iii) the use of the Party’s reasonable best efforts to obtain any documentation
in connection with a Tax Matter;

 

17



--------------------------------------------------------------------------------

(iv) the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents) (other
than any Cogint Consolidated Return), documents, books, records or other
information in connection with the filing of any Tax Returns of either of the
Parties or their Subsidiaries (or, in the case of any Mixed Business Income Tax
Return, to the extent practicable, the portion of such Tax Return, documents,
books, records or other information that relates to Taxes for which SpinCo is
responsible pursuant to this Agreement); and

(v) the making of each Party’s employees, advisors, and facilities available on
a reasonable and mutually convenient basis in connection with the foregoing
matters.

(b) Notwithstanding anything in this Agreement to the contrary, neither Party
shall be required to provide the other Party or any of such other Party’s
Subsidiaries access to or copies of information, documents or personnel if such
action could reasonably be expected to result in the waiver of any Privilege. In
the event that either Party determines that the provision of any information or
documents to the other Party or any of such other Party’s Subsidiaries could be
commercially detrimental, violate any law or agreement or waive any Privilege,
the Parties shall use commercially reasonable efforts to permit compliance with
its obligations hereunder in a manner that avoids any such harm or consequence.

(c) The Parties shall perform all actions required or permitted under this
Agreement in good faith. If one Party requests the cooperation of the other
Party pursuant to this Section 6.01 or any other provision of this Agreement,
except as otherwise expressly provided in this Agreement, the requesting Party
shall reimburse such other Party for all reasonable out-of-pocket costs and
expenses incurred by such other Party in complying with the requesting Party’s
request.

Section 6.02 Retention of Records. Cogint and SpinCo shall retain or cause to be
retained all Tax Returns, schedules and work papers, and all material records or
other documents relating thereto in their possession, in each case that relate
to a Pre-Closing Period, until the later of the six-year anniversary of the
filing of the relevant Tax Return or, upon the written request of the other
Party, for a reasonable time thereafter (the “Retention Period”). Upon the
expiration of the Retention Period, the foregoing information may be destroyed
or disposed of by the Party retaining such documentation or other information
unless the other Party otherwise requests in writing before the expiration of
the Retention Period. In such case, the Party retaining such documentation or
other information shall deliver such materials to the other Party or continue to
retain such materials, in either case at the expense of such other Party.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Dispute Resolution. In the event of any dispute between the Parties
as to any matter covered by this Agreement, the Parties shall appoint a
nationally recognized public accounting firm reasonably acceptable to both of
the Parties (the “Accounting Firm”) to resolve such dispute. In this regard, the
Accounting Firm shall make determinations with respect to the disputed items
based solely on representations made by Cogint and SpinCo and their respective
representatives, and not by independent review, and shall function only as an
expert and not as an arbitrator and shall be required to make a determination
within the ranges submitted by the

 

18



--------------------------------------------------------------------------------

Parties. The Parties shall require the Accounting Firm to resolve all disputes
no later than thirty (30) days after the submission of such dispute to the
Accounting Firm, and agree that all decisions by the Accounting Firm with
respect thereto shall be final and conclusive and binding on the Parties. The
Accounting Firm shall resolve all disputes in a manner consistent with this
Agreement and, to the extent not inconsistent with this Agreement, in a manner
consistent with the Past Practices of Cogint and its Subsidiaries, except as
otherwise required by applicable Law. The Parties shall require the Accounting
Firm to render all determinations in writing and to set forth, in reasonable
detail, the basis for such determination. The total costs and expenses of the
Accounting Firm will be allocated and borne between Cogint and SpinCo based upon
that percentage of such fees and expenses equal to the percentage of the dollar
value of the proposed determinations submitted to the Accounting Firm determined
in favor of the other Party; provided, that if in light of the nature of the
dispute the foregoing is not feasible, such costs and expenses shall be borne
equally by the Parties. Any initial retainer required by the Accounting Firm
shall be funded equally by the Parties (and, following the Accounting Firm’s
determination, the Parties shall make appropriate payments between themselves as
are necessary to give effect to the preceding sentence).

Section 7.02 Interest on Late Payments. With respect to any payment between the
Parties pursuant to this Agreement not made by the due date set forth in this
Agreement for such payment, the outstanding amount will accrue interest at a
rate per annum equal to the prime rate published in the Wall Street Journal for
the relevant period.

Section 7.03 Survival of Covenants. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Closing and remain in full force and effect in
accordance with their applicable terms.

Section 7.04 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to
either of the Parties hereto (including without limitation any successor of
Cogint or SpinCo succeeding to the Tax Attributes of either under Section 381 of
the Code), to the same extent as if such successor had been an original party to
this Agreement. As of the Closing, this Agreement shall be binding on the Parent
and the Parent shall be subject to the obligations and restrictions imposed on
Cogint hereunder, including, without limitation, with respect to the
indemnification obligations of Cogint hereunder.

Section 7.05 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner.

Section 7.06 Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement, the Separation Agreement and the other Ancillary
Agreements constitute the entire agreement of the Parties hereto with respect to
the subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties hereto
with respect to the subject matter of this Agreement.

 

19



--------------------------------------------------------------------------------

Section 7.07 Assignment; No Third-Party Beneficiaries. This Agreement shall not
be assigned by any Party without the prior written consent of the other Parties
hereto, except that each Party may assign (a) any or all of its rights and
obligations under this Agreement to any of its Subsidiaries and (b) any or all
of its rights and obligations under this Agreement in connection with a sale or
disposition of any of its assets or entities or lines of business; provided,
however, that, in each case, no such assignment shall release such Party from
any liability or obligation under this Agreement. Except as provided in Article
III with respect to indemnified Parties, this Agreement is for the sole benefit
of the Parties to this Agreement and their respective Subsidiaries and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

Section 7.08 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is or is to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, may be inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived by the Parties to this Agreement.

Section 7.09 Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by the Parties to this Agreement.
No waiver by any Party of any provision of this Agreement shall be effective
unless explicitly set forth in writing and executed by the Party so waiving. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other subsequent breach.

Section 7.10 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph, clause, Exhibit and Schedule are references
to the Articles, Sections, paragraphs, clauses, exhibits and schedules of this
Agreement unless otherwise specified; (c) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto; (d) references to “$”
shall mean U.S. dollars; (e) the word “including” and words of similar import
when used in this Agreement shall mean “including without limitation,” unless
otherwise specified; (f) the word “or” shall not be exclusive; (g) references to
“written” or “in writing” include in electronic form; (h) provisions shall
apply, when appropriate, to successive events and transactions; (i) the headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (j) Cogint and
SpinCo have each participated in the negotiation and drafting of this Agreement
and if an ambiguity or question of interpretation should arise, this Agreement
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in this Agreement or any
interim drafts of this Agreement; and (k) a reference to any Person includes
such Person’s successors and permitted assigns.

 

20



--------------------------------------------------------------------------------

Section 7.11 Counterparts. This Agreement may be executed in one or more
counterparts each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or portable document format (PDF) shall be as effective as delivery of
a manually executed counterpart of any such Agreement.

Section 7.12 Coordination with the Employee Matters Agreements. To the extent
any covenants or agreements between the Parties with respect to employee
withholding Taxes are set forth in the Employee Matters Agreement, such Taxes
shall be governed exclusively by the Employee Matters Agreement and not by this
Agreement.

Section 7.13 Confidentiality. The parties hereby agree that the provisions of
the Confidentiality Agreement shall apply to all information and material
furnished by any Party or its representatives hereunder (including any
Information and any Tax Returns).

Section 7.14 Expenses. Except as otherwise provided in this Agreement, whether
or not the Distribution or the other transactions contemplated by this Agreement
are consummated, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs or expenses.

Section 7.15 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 7.16 Notices. Any notice, demand, claim or other communication under
this Agreement will be in writing and will be deemed to have been given (a) on
delivery if delivered personally; (b) on the date on which delivery thereof is
guaranteed by the carrier if delivered by a national courier guaranteeing
delivery within a fixed number of days of sending; or (c) on the date of
facsimile or email transmission thereof if delivery is confirmed, but, in each
case, only if addressed to the Parties in the following manner at the following
addresses or facsimile numbers (or at the other address or other number as a
Party may specify by notice to the others):

If to: Cogint after the Distribution Date, to:

BlueFocus International Limited

600 Lexington Avenue, 6th Floor

New York, NY 10022

Attn:    He Shen, Chief Financial Officer

Email: he.shen@bluefocus.com

 

21



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

 

500 Boylston Street

Boston, MA 02116

Attn:    Graham Robinson

Laura Knoll

Fax:      (617) 573-4822

Email:

graham.robinson@skadden.com

laura.knoll@skadden.com

  

525 University Avenue
Palo Alto, CA 94301
Attn: Michael Mies
Fax: (650) 798-6510

Email: michael.mies@skadden.com

If to: SpinCo, prior to or after the Distribution Date (or if to Cogint before
the Distribution Date) to:

2650 North Military Trail, Suite 300

Boca Raton, FL 33431

Attn: Chief Executive Officer

Email: derek@cogint.com

Fax:     (561) 571-2712

with a copy (which shall not constitute notice) to:

Akerman LLP

Three Brickell City Centre

98 Southeast Seventh Street, Suite 1100

Miami, Florida 33131

 

  Attention: Teddy D. Klinghoffer

Mary V. Carroll

 

  Email: teddy.klinghoffer@akerman.com

mary.carroll@akerman.com

  Fax: (954) 463-2224

Any notice to Cogint will be deemed notice to all members of the Cogint Group,
and any notice to SpinCo will be deemed notice to all members of the SpinCo
Group.

Section 7.17 Coordination with Ancillary Agreements. Except as explicitly set
forth in the Separation Agreement or any other Ancillary Agreement, this
Agreement shall be the exclusive agreement among the Parties with respect to all
Tax matters, including indemnification in respect of Tax matters. The Parties
agree that this Agreement shall take precedence over any and all agreements
among the Parties with respect to Tax matters.

 

22



--------------------------------------------------------------------------------

Section 7.18 Effective Date. This Agreement shall become effective only upon the
occurrence of the Distribution.

[The remainder of this page is intentionally left blank.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

Cogint, Inc. By   /s/ Derek Dubner Name:   Derek Dubner Title:   Chief Executive
Officer Red Violet, Inc. By   /s/ Derek Dubner Name:   Derek Dubner Title:  
Chief Executive Officer

[Signature Page to Tax Matters Agreement]

 

24